           Case 1:20-cv-01932-JPO Document 8 Filed 08/25/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MOHAMMED A. CHOWDHURY,
                   Plaintiff,
                                                                     20-CV-1932 (JPO)
                      -v-
                                                                          ORDER
 BERKSHIRE HEAVY HAULERS, INC.
 et al.,
                    Defendants.


J. PAUL OETKEN, District Judge:

       This action was filed in New York State court on October 3, 2019, and was removed to

this Court on March 4, 2020. (Dkt. No. 1.) By Order dated July 30, 2020, the Court directed

Plaintiff to appear no later than August 14, 2020, and directed Defendants to serve a copy of the

Order on Plaintiff. (Dkt. No. 6.) The docket does not indicate that Defendants have served

Plaintiff in accordance with Rule 5(b) of the Federal Rules of Civil Procedure. Defendants’

letter dated August 6, 2020, does not indicate that Plaintiff “consented . . . in writing” to

Defendants’ service by email, as is required for that form of electronic service to be effective

under Rule 5(b)(2)(E).

       Defendants are directed to serve Plaintiff in accordance with Rule 5(b) or, if Plaintiff

already has been served in accordance with Rule 5(b), advise the Court of when and in what

manner such service was made on or before August 31, 2020.

       SO ORDERED.

Dated: August 25, 2020
       New York, New York

                                               ____________________________________
                                                          J. PAUL OETKEN
                                                      United States District Judge
